Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of copending Application No. 16/737179.  Although the conflicting claims are not identical, they are not patentably distinct from each other because present application is obvious in view of the claim 1 of copending Application No. 16/737179.  Specifically, the claim 1 of copending Application No. 16/737179 is the same elements, same function, and same result as claims of present application.  Omission of element and its function in combination is obvious expedient if remaining elements perform same functions as before. In re KARLSON (CCPA) 136 USPQ 184 (1963).

"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).

“Claim 12 and Claim 13 are generic to the species of invention covered by claim 3 of the patent. Thus, the generic invention is "anticipated" by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim) 4.  This court's predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic application. In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761, 767 (CCPA 1982); Schneller, 397 F.2d at 354. Accordingly, absent a terminal disclaimer, claims 12 and 13 were properly rejected under the doctrine of obviousness-type double patenting.” (In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993).  

Copending Application # 16/737179
Instant Application
Claim 1. A storage system comprising: a plurality of embedded storage devices, wherein each embedded storage device of the plurality of embedded storage devices comprises: a direct-mapped solid state drive (SSD) storage portion; a non-volatile random-access memory (NVRAM) portion; and a plurality of storage system controllers, operatively coupled to the plurality embedded storage devices via a bus, the plurality of storage system controllers to: determine that data is to be stored in the direct-mapped SSD storage portion of a first embedded storage device of the plurality of embedded storage devices; and buffer the data in the NVRAM portion of a second embedded storage device of the plurality of embedded storage devices.
Claim 3. The storage system of claim 1, wherein after resumption from a power failure the plurality of storage system controllers is further to: read the data from the NVRAM portion of the second embedded storage device; determine a recovery action based on the data; and perform the recovery action.
Claim 1. A storage system comprising: a plurality of storage system controllers, operatively coupled to a plurality embedded storage devices, wherein each embedded storage device of the plurality of embedded storage devices comprises a first storage portion and a second storage portion and wherein the plurality of storage system controllers are to: determine that data is to be stored in a first storage portion of a first embedded storage device of the plurality of embedded storage devices; and buffer the data in a second storage portion of a second embedded storage device of the plurality of embedded storage devices; and read the data from the second storage portion of the second embedded storage device after resumption from a power failure; perform a recovery action based on the data read from the second storage portion of the second embedded storage device.



DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which thepatent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 


Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang et al. (US Pub. 2015/0019797).
Regarding claim 1, 13 and 20, Huang discloses a storage system comprising: 
a plurality of storage system controllers (Fig.1A: Core 102A, 102B, …), operatively coupled to a plurality embedded storage devices (Fig.1A: Drive_0 122, Drive_1 …), wherein each embedded storage device of the plurality of embedded storage devices (Fig.1A: Drive_0 122, Drive_1 …) comprises a first storage portion (i.e., Fig.3: strip_1) and a second storage portion (i.e., Fig.3: strip_2) and wherein the plurality of storage system controllers (Fig.1A: Core 102A, 102B, …) are to: 
determine that data (Fig.3: new data) is to be stored in a first storage portion (Fig.3: strip_1) of a first embedded storage device (Fig.3: Drive_0) of the plurality of embedded storage devices (Fig.3: Drive_0, Drive_1 …); and 
buffer the data in a second storage portion (Fig.3: Strip_2) of a second embedded storage device (Fig.3: Drive_3) of the plurality of embedded storage devices (Fig.3: Drive_0, Drive_1 …); and
read the data from the second storage portion of the second embedded storage device (Fig.5: use stored PPL value(s) to restore parity consistency for stripes, when necessary 580) after resumption from a power failure ([0017]:  This data is used for recovery should a RAID member drive fail or in the case of power failure.) (Fig.5: Power failure 560); 
perform a recovery action based on the data read from the second storage portion of the second embedded storage device (Fig.5: use consistent parity on strips to perform RAID recovery of a drive 590). 
Regarding claims 2 and 14, Huang teaches wherein each first storage portion comprises a solid state disk (SSD) portion and each second storage portion comprises a non-volatile random-access memory (NVRAM) portion ([0020]: The container may then be stored on a drive (hard disk drive (HDD) or solid state drive (SSD)).).
Regarding claims 3 and 15, Huang teaches wherein one or more address ranges are directly mapped to erase blocks of the first storage portion ([0121]).
Regarding claims 4 and 16, Huang teaches wherein the second storage portions of each of the plurality of embedded storage devices form a redundant array of independent disks (RAID) ([0002] A Redundant Array of Independent Disks (RAID) combines a plurality of physical disk drives into a logical drive for purposes of reliability).
Regarding claims 5 and 17, Huang teaches wherein to perform the recovery action, the plurality of storage system controllers is to copy the data from the second storage portion of the second embedded storage device to a first storage portion of the second embedded storage device ([0003]: a level 5 RAID system provides a high level of redundancy by striping both data and parity information across at least three disk drives).
Regarding claim 6, Huang teaches wherein to perform the recovery action, the plurality of storage system controllers are to copy the data from the second NVRAM portion of the second embedded storage device to a third direct-mapped SSD storage portion of the second embedded storage device ([0020]: The container may then be stored on a drive (hard disk drive (HDD) or solid state drive (SSD)) and ([0003]: a level 5 RAID system provides a high level of redundancy by striping both data and parity information across at least three disk drives).
Regarding claim 7, Huang teaches wherein each NVRAM portion comprises one or more dynamic random-access memory (DRAM) devices ([0121]).
Regarding claim 8, Huang teaches wherein the first embedded storage device and the second embedded storage device are a same embedded storage device ([0003]: a level 5 RAID system provides a high level of redundancy by striping both data and parity information across at least three disk drives).
Regarding claim 9, Huang teaches wherein the first embedded storage device and the second embedded storage device are a different embedded storage device ([0030]).
Regarding claims 10 and 18, Huang teaches wherein to buffer the data in the second storage portion of the second embedded storage device, the plurality of storage system controllers is further to store the data to the second storage portion according to a remote direct memory access (RDMA) protocol ([0067] The communications devices 727 may further include the drive array controller 104 or 140A with a RAID system of drives, e.g., as a networked RAID device. The networked RAID device may be an Ethernet device, a Remote Direct Memory Access (RMDA)).
Regarding claims 11 and 19, Huang teaches wherein the plurality of storage system controllers is further to map memory addresses of the second storage portion of the embedded storage device to logic on the plurality of storage system controllers ([0003] a level 5 RAID system provides a high level of redundancy by striping both data and parity information across at least three disk drives. Data striping is combined with distributed parity to provide a recovery path in case of failure. In RAID technology, strips of a drive can be used to store data. A strip is a range of logical block addresses (LBAs) written to a single drive in a parity RAID system. ).
Regarding claims 12, Huang teaches further comprising the plurality of embedded storage devices (Fig.1A).

Conclusion
Any inquiry concerning this communication should be directed to Yong Choe at telephone number 571-270-1053 or email to yong.choe@uspto.gov.  The examiner can normally be reached on M-F 10:00 am to 6:30pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 whose telephone number is (571) 272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PMR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-irect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG J CHOE/Primary Examiner, Art Unit 2135